EXHIBIT 10.6
 
CREDITOR’S RIGHTS AGREEMENT
 
This Creditor’s Rights Agreement (this “Rights Agreement”) dated December __,
2010, is entered into by and between Arkados Group, Inc., a Delaware corporation
(the “Company”), and ___________________ (“Creditor”).
 


 
RECITALS


WHEREAS, Creditor is a creditor of the Company; and
 
WHEREAS, the Company desires to enter into an Asset Purchase Agreement (the
“Asset Purchase Agreement”) and License Agreement (the “License Agreement”) with
STMicroelectronics, Inc. (“ST”), and ST requires the Creditor to execute and
deliver a Settlement Agreement and General Release of the Company dated the date
hereof (the “Release”) as  a condition precedent to the execution and delivery
of such agreements by ST;
 
WHEREAS, in order to induce Creditor to execute and deliver the Release, the
Company proposes to issue equity to the Creditor in an amount mutually
acceptable by the parties and give certain rights with respect to future
issuance of securities by the Company so as to not to prejudice the Creditors in
negotiations with the Company on the terms upon which the Creditor may agree to
convert the unsecured claims Creditor holds against the Company on the date of
the Release less the amount of consideration defined as the “Settlement Amount”
in the Release (“Qualifying Claims”);
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Creditor agree as
follows:
 
1.  Release.  Creditor agrees to execute and deliver the Release and Company
agrees to issue to Creditor equity in the Company in amounts and having the
rights, preferencesas .
 
2.  Conversion Offer; Per Share Purchase Price Protection.
 
(a) From the date hereof until the date that is the earlier of the closing or
termination of the Asset Purchase Agreement (the “Rights Period”), in the event
the Company or any Subsidiary shall issue any Common Stock or Common Stock
Equivalents, in exchange for the release and satisfaction of any indebtedness of
the Company outstanding on the date of this Rights Agreement, in transaction
other than in an Exempt Transaction (a “Subsequent Conversion”), the Company
will notify the Creditor of the terms and amount of indebtedness of the Company
to be so converted not less than ten business before the closing of such
Subsequent Conversion and permit the Creditor to convert or exchange all or any
portion of Qualifying Claims into Common Stock or Common Stock Equivalents as
the case may be on the same terms as the Subsequent Conversion at the time such
Subsequent Conversion closes.
 
 
 

--------------------------------------------------------------------------------

 
(b) In addition, during the Rights period,  in event the Creditor has exchanged
or released any Qualifying Claims in a Subsequent Conversion and the Company
proposes (and each time the Company proposes) to effect a Subsequent Conversion
at an effective price per share less than the per share purchase price at which
the Creditor has participated in a Subsequent Conversion (subject to prior
adjustment for reverse and forward stock splits and the like) (the “Discounted
Conversion Price,” as further defined below), the Company shall issue to such
Creditor that number of additional shares of Common Stock or Common Stock
equivalents, as the case may be equal to (a) the amount of Qualifying Claims
exchanged or previously released by Creditor at the closing of the last
Subsequent divided by the Discounted Purchase Price, less (b) the number of
shares of Common Stock or Common Stock issued to the Creditor Investor at the
closing of such prior Subsequent Conversion. The term “Discounted Conversion
Price” shall mean the amount of claims actually exchanged or released by third
parties for each share of Common Stock. The issuance of Common Stock Equivalents
shall be deemed to have occurred at the time of the issuance of the Common Stock
Equivalents and the Discounted Conversion Price covered thereby shall also
include the actual exercise or conversion price thereof at the time of the
conversion or exercise (in addition to the amount of indebtedness of the Company
exchanged or released per share of Common Stock underlying the Common Stock
Equivalents received by the Company upon such issuance of the Common Stock
Equivalents).
 
(c) The Company shall not refuse to issue the Creditor Shares hereunder based on
any claim that the Creditor or anyone associated or affiliated with the Creditor
has been engaged in any violation of law, agreement or for any other reason,
unless an injunction from a court, on notice, restraining and or enjoining an
issuance hereunder shall have been sought and obtained. Nothing herein shall
limit the Creditor’s right to pursue actual damages for the Company's failure to
deliver Shares hereunder and the Creditor shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief. Notwithstanding
anything to the contrary herein, this Section 2 shall not apply in respect of an
Exempt Issuance. Additionally, prior to any issuance to the Creditor pursuant to
this Section 2, the Creditor shall have the right to irrevocably defer such
issuances to the Creditor under this Section 2, in whole or in part, for
continuous periods of not less than 75 days.
 
(d) For the purposes of this Rights Agreement, in the event the Subsequent
Conversion is of principal or interest due on Bridge Notes, the calculation of
Discount Conversion Price shall be made by reference to 150% of the amount of
principal and interest exchanged or released in such Subsequent Conversion.
 
3.  Voting Agreement.  In the event a subsequent stockholder vote or consent is
required with respect to the transactions contemplated by the Asset Purchase
Agreement, Creditor,  hereby agrees to vote or exercise its right to consent
with respect to all Creditor Shares that Creditor is entitled to vote at the
time of any vote or action by written consent to approve the Asset Purchase
Agreement, the sale of assets contemplated thereby and all agreements related
thereto, including the License Agreement.
 
4.  No Reliance Upon Representations.  Each party represents and acknowledges
that in executing this Rights Agreement, [he/she/it] does not rely and has not
relied upon any representation or statement made by the other party or by any of
the other party’s past or present affiliates, agents, representatives, employees
or attorneys with regard to the subject matter, basis or effect of this Rights
Agreement, other than as set forth in this Rights Agreement.
 
 
2

--------------------------------------------------------------------------------

 
5.  Acknowledgement.  Each party acknowledges that (a) it has been represented
by independent counsel in reviewing this Rights Agreement, (b) it understands
the provisions of this Rights Agreement and knowingly and voluntarily agrees to
be bound by them, (c) the consideration recited is all that the parties are to
receive, (d) this Rights Agreement shall not be subject to any claim of mistake
of fact and (e) this Rights Agreement the parties full and complete agreement on
the matters herein.
 
6.  Representations and Warranties. Each party to this Rights Agreement
represents and warrants as follows: (a) such party has all requisite power and
authority to execute and deliver this Rights Agreement and to perform its
obligations hereunder [or, if such party is an individual, such party has the
legal capacity to execute and deliver this Rights Agreement and to perform
[his/her] obligations hereunder]; (b) the execution and delivery of this Rights
Agreement by such party and the consummation of the transactions contemplated
hereby do not require the consent of any person or entity that has not been
obtained; (c) this Rights Agreement is the valid and binding agreement of such
party enforceable against such party in accordance with its terms, except to the
extent that enforceability thereof may be limited by general equitable
principles or the operation of bankruptcy, insolvency, reorganization,
moratorium or similar laws; and (d) the execution and delivery of this Rights
Agreement by such party and the consummation of the transactions contemplated
hereby do not contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give rise to any right to terminate or modify any
contract to which the such party is a party or is bound.
 
7.  Miscellaneous.  This Rights Agreement (a) shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts entered into and to be performed wholly within said State, (b)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, superseding all prior agreements, written or oral, (c)
may not be amended, except in writing, (d) may be executed in counterparts, (e)
shall be enforceable, notwithstanding the unenforceability of any particular
provision hereof, with respect to all other provisions hereof, (f) may not be
assigned by either party, except with the prior written consent of the other
party, and (g) is binding upon and shall inure to the benefit of anyone who
succeeds to the rights, interests or responsibilities of the parties.
 
8.  Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 5: 
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Investor, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Investor will be deemed to be an Affiliate of such Investor.


“Bridge Notes” means notes in the aggregate principal amount of  $1,201,900 of
short maturity issued by the Company prior to the date of this Rights Agreement,
which are past due, and which contained provisions which permitted conversion
into a private placement at a discounted price.
 
 
3

--------------------------------------------------------------------------------

 
“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“ Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 p.m. (New York City time)), or (b) if there is no such
price on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 p.m. (New
York City time)), or (c)  if the Common Stock is not then listed or quoted on
the Trading Market and if prices for the Common Stock are then reported in the
“pink sheets” published by Pink Sheets LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) if the shares of Common Stock are
not then publicly traded the fair market value of a share of Common Stock as
determined by an appraiser selected in good faith by the Investors of a majority
in interest of the Shares then outstanding.
 
“Common Stock” means the common stock of the Company, par value $0.0001 per
share and any other class of securities into which such securities may hereafter
be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
 “Exempt Issuance” means the issuance of (a) shares of Common Stock or options
to employees, officers, consultants or directors of the Company or any
Subsidiary pursuant to any stock or option plan duly adopted or ratified by a
majority of the non-employee members of the Board of Directors of the Company
present or former corporate parent or a majority of the members of a committee
of non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Rights Agreement,
provided that such securities have not been amended since the date of this
Rights Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of any such securities, and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.


 
4

--------------------------------------------------------------------------------

 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
  
“Subsequent Conversion” shall have the meaning ascribed to such term in Section
2(a).
 
“Subsidiary” means any subsidiary of the Company.
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.
 
 
 
 
[Signature page follows]
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Rights Agreement to be
executed as of the day and year above written.


 

 
[CREDITOR]



 
________________________________
Print Name:

 






ARKADOS GROUP, INC.




By:         _________________________
Name:  Larry Crawford
Title:    Chief Financial Officer









